      Case 1:16-cv-10047-ALC-SLC Document 163 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LENORA BROMFIELD,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 16 Civ. 10047 (ALC) (SLC)
BRONX LEBANON SPECIAL CARE CENTER, INC., et
                                                                            ORDER
al.,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         The Court held a Telephone Conference on August 5, 2020 regarding Plaintiff Lenora

Bromfield’s discovery disputes. Ms. Bromfield did not appear, instead filing a letter stating that

she needs more time to prepare for the conference. (ECF No. 161). Accordingly, the Court holds

all of Ms. Bromfield’s discovery disputes in abeyance pending the settlement conference

scheduled in a tandem order issued today.

         Ms. Bromfield is reminded that due to a scarcity of volunteer attorneys, particularly given

the COVID-19 pandemic, a lengthy period may pass before counsel volunteers to represent her.

There is no guarantee that a volunteer attorney will decide to take the case, so Ms. Bromfield

must proceed with the case in the interim.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Ms. Bromfield at

the address below.


Dated:             New York, New York
                   August 6, 2020

                                                      SO ORDERED
      Case 1:16-cv-10047-ALC-SLC Document 163 Filed 08/06/20 Page 2 of 2




                                            _________________________
                                            SARAH L. CAVE
                                            United States Magistrate Judge

Mail To:                Lenora Bromfield
                        66 Washington Terrace
                        Bridgeport, CT 06604




                                        2
